Exhibit 10.2 PRIMO WATER CORPORATION AMENDED AND RESTATED EXECUTIVE DEFERRED COMPENSATION PLAN 1. Name . This plan shall be known as the Primo Water Corporation Amended and Restated Executive Deferred Compensation Plan (the “ Plan ”). 2. Purpose and Intent . Primo Water Corporation (the “ Company ”) has established the Plan for the purposes of providing certain employees with the opportunity to defer payment of a portion of awards under the Primo Water Corporation Amended & Restated Value Creation Plan, as amended (the “
